DETAILED ACTION
The amendment and affidavit filed on 4-29-2021 are acknowledged.
Claims included in the prosecution are 1-19.
	.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (US 2009/0155346) by itself or further in view of Kim (US 2013/0101647), Ebert (US 2003/0124180), and Kan (2004/0126886) individually or in combination and optionally in further combination with applicant’s statements of prior art or CN 102516258 individually or in combination.
.	Winter discloses a method of preparation of liposomes containing active agents. The active agent taught camptothecins and derivatives and paclitaxel (Abstract, 0048-0052, 0102-0103). Winters teaches several unsaturated phospholipids such as egg phosphatidylcholine or saturated phospholipids such as DPPC, DSPC and others or 
	Applicant on page 1 indicates that moexitecan is well-known in the art.
	CN102516258 teaches moexitecan as a camptothecin derivative and have a very good anti-cancer activity and emulsions and micelle formulations of this compounds. The phospholipids taught in these formulations include phospholipids such as lecithin and PEGylated phospholipids. The solvents include ethanol (see the Entire English translation.
What is lacking in Winter is the use of a mixture of egg phosphatidylcholine and hydrogenated soy phosphatidylcholine (HSPC which is fully saturated). 

However, it would have been obvious to one of ordinary skill in the art to use a saturated phospholipid such as HSPC in combination with egg phosphatidylcholine with a reasonable expectation of success since Winters teaches the use of a combination of phospholipids and HSPC is an art well-known phosphatidylcholine.
One of ordinary skill in the art would be motivated further to use the mixture of egg phosphatidylcholine and HSPC since the references of Kim, Ebert and Kan teach that a mixture of phospholipids including egg phosphatidylcholine and hydrogenated soy phosphatidylcholine (HSPC) (see abstract and claim 5 of Ebert; Examples and claim 2 of Kim). One ordinary skill in the art would be motivated to use the combination of phospholipid with a high transition temperature such as HSPC with a phospholipid with a low transition temperature such as egg phospholipid since such combination would result in higher incorporation of a hydrophobic active agent such as a camptothecin as taught by Kan. Although Winters does not specifically teach the sizes of polycarbonate filters through which they are extruded, extrusion through is known to be used for sizing the liposomes to desired sizes as evident from Kim (0057) and Kan (0032) and .
3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 2011/0002851), Yang (US 2009/0047336), Redelmeier (US 7,029,695) by themselves or in further view of Kim (US 2013/0101647), Ebert (US 2003/0124180), Kan (2004/0126886)   individually or in combination and optionally in further combination with applicant’s statements of prior art or CN 102516258 individually or in combination.
	Haas discloses a process of preparing liposomes. The process involves dissolving the active agent, phospholipid in ethanol, mixing with an aqueous solution to prepare liposomes, extruding the liposomes and lyophilizing the liposomal composition. Hass teaches the use of a mixture of phospholipids including DOPC, but not a mixture of egg phosphatidylcholine and HSPC (Abstract, 0106-0107, 0110-0111, 0117-0118, 0138).
	Yang discloses a process of preparing liposomes. The process involves dissolving the active agent, phospholipid in ethanol, mixing with an aqueous solution to prepare liposomes, extruding the liposomes and lyophilizing the liposomal composition. The compositions contain stabilizers such as antioxidants (ascorbic acid, vitamin E) and cryoprotectants (glycerol, mannitol, lactose). Yang teaches that a mixture of 
	Redelmeler discloses a process of preparing liposomes. The process involves dissolving the active agent, phospholipid in ethanol, mixing with an aqueous solution to prepare liposomes, extruding the liposomes and lyophilizing the liposomal composition. Redelmeler teaches the use of a mixture of egg phosphatidylcholine and egg phosphatidylglycerol (Abstract and Examples).
	Applicant on page 1 indicates that moexitecan is well-known in the art.
	CN102516258 teaches moexitecan as a camptothecin derivative and have a very good anti-cancer activity and emulsions and micelle formulations of this compounds. The phospholipids taught in these formulations include phospholipids such as lecithin and PEGylated phospholipids. The solvents include ethanol (see the Entire English translation.
Although the references do not teach the use of a combination of egg phosphatidylcholine and HSPC in the method of preparation of liposomes, it would have been obvious to one of ordinary skill in the art that one could employ such a mixture in the method of preparation taught by Haas, Yang or Redelmeler since these phospholipids as well as a mixture of any phospholipids which are capable of forming bilayers would form liposomes. 
	One of ordinary skill in the art would be motivated further to use the mixture of egg phosphatidylcholine and HSPC since the references of Kim and Ebert and  teach that a mixture of phospholipids including egg phosphatidylcholine and hydrogenated soy phosphatidylcholine (HSPC) (see abstract and claim 5 of Ebert; Examples and claim 2 
4	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Winter (US 2009/0155346) by itself or further in view of Kim (US 2013/0101647), Ebert (US 2003/0124180), Kan (2004/0126886)  individually or in combination and optionally in further combination with applicant’s statements of prior art or CN 102516258 individually or in combination; OR 2) Haas (US 2011/0002851), Yang (US 2009/0047336), Redelmeier (US 7,029,695) by themselves or in further view of Kim (US 2013/0101647), Ebert (US 2003/0124180), Kan (2004/0126886)  individually or in combination and optionally in further combination with applicant’s statements of prior art 
	The teachings of Winter, Hass, Yang, Redelmeler, Kim, Ebert, Kan and CN have been discussed above. What is lacking in these references is the specific teaching of antioxidants, vitamin C and EDTA.
	Wang teaches that antioxidants prevent the oxidation of liposomes or encapsulated drugs (0011).
Yamauchi while disclosing liposomal compositions teaches that antioxidants such as EDTA and ascorbic acid can be added to the liposomes (0135).
The inclusion of an antioxidant such as EDTA or vitamin C in the method of preparation of liposomes would have been obvious to obvious to one of ordinary skill in the art since such an addition would prevent the oxidation of liposomal membrane and the drug as taught by Yamauchi or Wang.
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive.
	Applicant argues the following:
	








“Claim 1-19 are rejected under 35 U.S.C. 103 for alleged obviousness over US Publication No. 2009/0155346 to Winter (“ Winter ”) by itself or further in view of US Publication No. 2013/0101647 to Kim (“Kim”), US Publication No. 2003/0124180 to Ebert (“Ebert”), US Publication No. 2004/0126886 to Kan (“Kan”) individually or in combination and optionally in further combination with applicant’s statements of prior art or CN 102516258 individually or in combination. Claims 1-19 are also rejected under 35 U.S.C. 103 or alleged obviousness over US Publication No. 2011/0002851 to Haas (“Haas ”), US Publication No. 2009/0047336 to Yang (“Yang”), US Patent No. 7,029,695 to Redelmeier (“Redelmeier”) by themselves or in further view of Kim, Ebert, Kan individually or in combination and optionally in further combination with applicant’s statements of prior art or CN 102516258 individually or in combination. Claims 1-19 are in addition rejected under 35 U.S.C. 103 or alleged obviousness over (1) US Publication No. 2009/0155346 to Winter (“Winter”), by itself or further in view of Kim, Ebert, Kan individually or in combination and optionally in further combination with applicant’s statements of prior art or CN 102516258 individually or in combination; OR (2) Haas, Yang, Redelmeier by themselves or in further view of Kim, Ebert, Kan individually or in combination and optionally in further combination with applicant’s statements of prior art or CN 102516258 individually or in combination, both as set forth above, further in view of US Publication No. 2008/0292688 to Wang (“Wang”) and US Publication No. 2009/0011003 to Yamauchi (“Yamauchi”). Applicant respectfully traverses the rejections.

Applicant respectfully submits that the problem to be solved by the present application is to provide a method for preparing a liposomal formulation of moexitecan, wherein the resulting formulation has high entrapment efficiency (i.e., encapsulation efficiency), a narrow particle size distribution, and a low distribution index.
Winter discloses a process of preparing liposomes, merely mentions a method for preparing a stable liposomal formulation and remains silent about entrapment efficiency, particle size distribution and distribution index of the liposomal formulation, especially the particle size and particle size distribution index of a reconstituted liposome.

Kim discloses that a phospholipid is selected from the group consisting of distearoyl phosphatidylcholine (DSPC), hydrogenated soy phosphatidylcholine (HSPC), soy phosphatidylcholine (PC), egg phosphatidylcholine (EPC), hydrogenated egg phosphatidylcholine (HEPC), dipalmitoylphosphatidylcholine (DPPC),
dimyristoylphosphatidylcholine (DMPC), and a combination thereof. However, the combination of HSPC and EPC is not disclosed in the Examples of Kim. Furthermore, the combinations of HSPC and DPPC, EPC and DSPC, and EPC and DPPC that are taught by Kim have been demonstrated to be unsuitable for preparing a liposomal formulation of moexitecan, as discussed in the attached Declarations Under 37 C.F.R. §1.132 of Huanqing Zhang originally filed in USSN 15/782,025, the parent of the instant application (Exhibit A).

Ebert (US 2003/0124180) discloses that the phospholipid is selected from PC, DSPC, soybean phosphatidylcholine, HSPC, egg PC, HEPC, DPPC, DMPC, and any mixtures thereof. However, the combination of HSPC and EPC is not disclosed in the Examples of Ebert. Furthermore, the combinations of HSPC and DPPC, egg PC and DSPC, and egg PC and DPPC that are taught in Ebert have been demonstrated to be unsuitable for preparing a liposomal formulation of moexitecan.
Kan discloses a combination of two phospholipids, one with a higher transition temperature, such as HEPC, HSPC, DPPC, DSPC and diarachidoyl phosphatidyl choline, and one with a lower transition temperature, such as egg PC, soy phosphatidyl choline (SPC), oleoyl palmitoyl phosphatidyl choline, dioleoyl phosphatidyl choline, dipetroselinoyl phosphatidyl choline, dipalmitelaidoyl phosphatidyl choline, dipalmitoleoyl phosphatidyl choline, dilauroyl phosphatidyl choline (DLPC), diundecanoyl phosphatidyl choline, didecanoyl phosphatidyl choline, and dinonanoyl phosphatidyl choline. However, the combinations of egg PC and DSPC,
and egg PC and DPPC that are taught in Kan have been demonstrated to be unsuitable for preparing a liposomal formulation of moexitecan.
CN 102516258 discloses a water-soluble vitamin E derivative modified fat-soluble anticancer drug compound. An active part camptothecin or camptothecin derivative of the anticancer drug and a lipophilic 

Although the combination of HSPC and EPC was used in the Example 5 of Kan, Table 4 on page 6 of Kan showed that the resulting liposome compositions had lower incorporation efficiency (also referred to as encapsulation/entrapment efficiency of the present application) (82.2% and 62.2%) than the liposomal formulation of the present application (> 99%).
Moreover, the attached Declarations Under 37 C.F.R. §1.132 of Huanqing Zhang show that, in comparison with other weight ratios of EPC to HSPC, such as 6:1, 1:1 and 1:3, all of which do not successfully produce a desired liposomal formulation (see Table 2), the use of the special lipid combination (EPC and HSPC) at the special weight ratio (3:1) produces the following unexpected technical effects:
1)    the resulting liposome liquid can be easily extruded through all polycarbonate films of 0.4 pm, 0.2 pm, and even 0.1 pm,
2)    the resulting liposomal formulation of moexitecan has a smaller average particle size, higher entrapment efficiency and a lower or comparable dispersion coefficient, and
3)    the reconstituted liposome has a particle size of 100-250 nm after the lyophilized liposome is reconstituted with water or an aqueous solvent.
The liposomes obtained by the claimed preparation method are mainly distributed in the "special" organs and tissues in the body. Example 24 of the present application shows that the concentrations of moexitecan and SN-38 in the rectum are very high; the concentration of moexitecan in the colon is lower than that in the blood plasma, but the concentration of the active metabolite SN-38 of moexitecan in the colon is highest, indicating the concentrated distribution of the claimed pharmaceutical composition of the present application in a specific
organ or tissue (Figures 1 and 2). Such a specific targeting effect is also unexpected and could not have been expected by those skilled in the art.
It is noted that the experiment in Example 24 was performed on "normal SD rats." In the case of a non-tumor model, the technical effect that the liposomes obtained by the claimed preparation method of the 
Because of the lack of predictability and unexpected results, the claimed invention of this application cannot be fairly said as obvious over the cited references, whether they are considered alone or together.”
	These arguments are not persuasive. With regard to applicant’s arguments that Winter is silent with regard to entrapment efficiency, particle size distribution and the distribution index, the examiner points out that instant claim1 does not recite these requirements. 
	Applicant’s arguments that the combinations of HSPC, DPPC, EPC, combination of EPC and DSPC or the combination of EPC and DPPC that are suitable for preparing a liposomal formulation of moexitecan as taught by Kim are discussed in the declaration as originally filed in US 15/782,025 are not persuasive. According to the declaration, Applicant argues that the attached declaration of Huanqing Zhang shows the use of specific combination of yolk phosphatidylcholine and hydrogenated soybean phosphatidylcholine successfully produces a liposome having the desired characteristics in comparison to other lipid components such as EPC and distearoyl phosphatidylcholine and others. According to the affidavit, other lipid 
	Applicant argues that Ebert discloses that the phospholipid is selected from PC, DSPC, soybean phosphatidylcholine, HSPC, egg PC, HEPC, DPPC, DMPC, and any mixtures thereof. However, the combination of HSPC and EPC is not disclosed in the Examples of Ebert. Furthermore, the combinations of HSPC and DPPC, egg PC and DSPC, and egg PC and DPPC that are taught in Ebert have been demonstrated to be unsuitable for preparing a liposomal formulation of moexitecan.
	 Applicant argues that Kan discloses a combination of two phospholipids, one with a higher transition temperature, such as HEPC, HSPC, DPPC, DSPC and diarachidoyl phosphatidyl choline, and one with a lower transition temperature, such as egg PC, soy phosphatidyl choline (SPC), oleoyl palmitoyl phosphatidyl choline, dioleoyl phosphatidyl choline, dipetroselinoyl phosphatidyl choline, dipalmitelaidoyl phosphatidyl choline, dipalmitoleoyl phosphatidyl choline, dilauroyl phosphatidyl choline (DLPC), 
	If these arguments regarding Ebert and Kan are based on the declaration which according shows that certain combinations cannot be extruded successfully, they have been addressed above. With regard to the incorporation efficiency, instant claims do not recite any percentages of encapsulation.
	Applicant provides no specific arguments regarding CN which teaches moexitecan, Hayes, Yang, Redelmeier. And Wang.
	Applicant argues that the liposomes obtained by the claimed preparation method are mainly distributed in the special organs and tissues in the body. This argument is not persuasive since Example 24 contains no comparative studies with liposomes made with other phospholipids.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612